Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. William Fortunato (see interview summary) in order to obviate USC 112b issue as to clarify the limitation "wherein the rib section is fully n-doped in the first portion cross section and the region of the slab section that the rib section extends above is fully p-doped" by adding the limitation "the slab" after "above" in order to allow claims 1-8 and cancel the withdrawn  claims 17-26 that were restricted under restriction by ordinal presentation on 04/16/2021.     
Please amend claim 1 as follows:
On the11th line of claim 1, immediately after “extend above” please                 insert the slab

Please cancel claims 17-26
US 20140286647 A1
Reason for Allowance
Claims 1-8 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20140286647 A1, US 20150316793 A1, and 
 US 20120033910 A1.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a first pn junction with p-doped material and n-doped material arranged with respect to each other in the rib section and the slab section, respectively, wherein the rib section is fully n-doped in the first cross section and the region of the slab section that the rib section extends above the slab is fully p-doped; a second cross section in a different plane of the semiconductor waveguide than the first cross section, the second cross section including a second pn junction with p-doped material and n-doped material arranged with respect to each other in both the rib section and the slab section, wherein the second pn junction is perpendicular to the first pn junction; and electrical contact to the p-doped material and n-doped material via contacts on the raised ridges in combination with the rest of the limitations of the base claim.  
Claims 2-8 are allowed in virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883